[Cite as State v. Lynn, 2011-Ohio-6014.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 17-11-08

        v.

RIAN LYNN,                                                OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Shelby County Common Pleas Court
                           Trial Court No. 10 CR 000138

                                      Judgment Affirmed

                          Date of Decision: November 21, 2011




APPEARANCES:

        Mark A. Puthoff for Appellant

        Ralph Bauer and Jeffrey J. Beigel for Appellee
Case No. 17-11-08



SHAW, J.

       {¶1} Defendant-appellant, Rian Lynn (“Lynn”), appeals the January 19,

2011 judgment of the Shelby County Court of Common Pleas, Criminal Division,

denying his pre-sentence motion to withdraw his guilty plea.

       {¶2} On June 24, 2010, Lynn was indicted by a Shelby County Grand Jury

on two counts of rape, both felonies of the first degree and each with a sexually

violent predator specification; one count of aggravated burglary, a felony of the

first degree; one count of kidnapping, a felony of the first degree with the

additional specification that Lynn committed the kidnapping offense with a sexual

motivation and a sexually violent predator specification; and one count of

abduction, a felony of the third degree.

       {¶3} The charges stemmed from an incident, in which Lynn allegedly broke

into the home of a thirteen-year-old girl and raped her. Lynn subsequently pled

not guilty to the charges.

       {¶4} On December 7, 2010, Lynn filed a petition to enter a plea of guilty to

one count of rape, a felony of the first degree with a sexually violent predator

specification. The trial court held a hearing on the matter the same day, in which

it conducted a Crim.R. 11 colloquy with Lynn before he entered his guilty plea.

The trial court advised Lynn that he faced a possible prison sentence of ten years

to life, a fact which Lynn acknowledged on the record. Prior to accepting his plea,

                                           -2-
Case No. 17-11-08



the trial court also asked Lynn if he was under the influence of medication or

intoxicating substances, if he suffered from any mental illness, or if anyone

threatened him to cause him to enter a guilty plea. Lynn answered no to each

question. Lynn also stated on the record that he was satisfied with his counsel’s

representation on the matter. After Lynn entered his guilty plea, the prosecution

moved to dismiss the remaining charges in the indictment.                             The trial court

subsequently accepted Lynn’s guilty plea.

         {¶5} On December 29, 2010, prior to sentencing, Lynn moved to

withdrawal his guilty plea, claiming that he “was under duress and undue

influence from his family and friends to accept the plea agreement” and therefore

his change of plea was not voluntarily given. (Mot. to Withdraw Plea Dec. 19,

2010).

         {¶6} On January 13, 2011, the trial court held a hearing on Lynn’s motion

to withdraw his plea.             Lynn was the only witness to testify.1                    On direct

examination, Lynn recalled that he felt pressure from his mother and fiancée to

take the plea agreement. Being nineteen-years-old, Lynn explained that he relied

heavily on his mother’s advice. Lynn testified that he also experienced trouble

sleeping during the nights leading up to his change of plea because he was

1
  We note that Lynn’s mother was supposed to testify, but failed to appear. There was no subpoena issued
for her and no explanation given for her non-appearance. The trial court concluded that the critical issue
was Lynn’s state of mind at the time he entered his plea and therefore his mother’s testimony was not
indispensible to determining the merits of Lynn’s motion to withdraw his plea.

                                                   -3-
Case No. 17-11-08



grappling with the consequences of the decision he was about to make. Finally,

Lynn stated that this was his first time in the adult felony court system and he felt

overwhelmed by the entire situation.2

        {¶7} On cross-examination, Lynn revealed that, prior to entering his guilty

plea, he had been diagnosed with bipolar disorder and ADHD by a psychiatrist.

While on the stand, the prosecutor had Lynn review his written petition to change

his plea, and had Lynn recall each question asked by the trial court and his

responses in the Crim.R. 11 colloquy. Lynn was able to verify that he understood

the petition he signed to enter a change of plea and that he also understood the trial

court’s questions and his answers given during the change of plea hearing.

        {¶8} On re-direct examination, Lynn’s counsel asked him about his mental

health diagnosis. Lynn testified that he had been diagnosed with bipolar disorder

and ADHD at age twelve and was treated by a counselor for five years. Lynn

explained that in the past he had taken medication for these conditions, but was

not on medication at the time he entered his guilty plea. When asked why he did

not bring his bipolar diagnosis to the trial court’s attention during the Crim.R. 11

colloquy, Lynn answered that the thought mental illness was “like, mental

retardation, like not all the way there. * * * I’ve never been in any kind of special


2
  Even though Lynn claims that this is his first experience with adult felony court system, the trial court
noted at sentencing that Lynn has a lengthy juvenile record going as far back as age eleven and that some
of those juvenile cases involved offenses of a sexual and/or violent nature.

                                                   -4-
Case No. 17-11-08



ed. or anything like that.” (Hrg. Jan. 13, 2011 at 29). However, Lynn presented

no other evidence regarding his mental health besides his own recollection of his

medical history. In addition, Lynn failed to present any evidence demonstrating

that not being medicated for his bipolar disorder at the time he pled guilty affected

his ability to voluntarily enter the plea.

       {¶9} On January 19, 2011, the trial court entered its judgment denying

Lynn’s motion to withdrawal his guilty plea, finding it not well-taken. The trial

court subsequently sentenced Lynn to serve an indefinite prison term of fifteen

years to life and subject to registration as a Tier III sexual offender.

       {¶10} Lynn filed this appeal, asserting the following assignments of error.

                        ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR
       WHEN IT OVERRULED THE APPELLANT’S MOTION TO
       WITHDRAW APPELLANT’S GUILTY PLEA PRIOR TO
       SENTENCING.

                        ASSIGNMENT OF ERROR NO. II

       THE TRIAL COURT COMMITTED PREJUDICIAL ERROR
       WHEN IT OVERRULED THE APPELLANT’S MOTION TO
       WITHDRAW APPELLANT’S GUILTY PLEA AFTER
       LEARNING OF APPELLANT’S HISTORY OF MENTAL
       ILLNESS.




                                             -5-
Case No. 17-11-08



                      First and Second Assignments of Error

       {¶11} Because Lynn’s assignments of error are interrelated, we elect to

address them together.

       {¶12} On appeal, Lynn maintains that the trial court erred in denying his

pre-sentence motion to withdraw his guilty plea when he testified that he felt

pressured by his mother and fiancée to take the plea, that he did not sleep well

during the nights preceding the change of plea hearing and that he was

overwhelmed by his first encounter in the adult felony court system. Lynn also

contends that the trial court did not give adequate consideration to his testimony

indicating that he suffered from bipolar disorder and ADHD. Lynn argues that all

of these things contributed to his guilty plea being involuntarily made.

       {¶13} Rule 32.1 of the Ohio Rules of Criminal Procedure provides that “[a]

motion to withdraw a plea of guilty* * * may be made only before sentence is

imposed; but to correct manifest injustice the court after sentence may set aside

the judgment of conviction and permit the defendant to withdraw his or her plea.”

Generally, a motion to withdraw a guilty plea that is filed prior to sentencing will

be freely allowed. State v. Drake (1991), 73 Ohio App.3d 640, 598 N.E.2d 115;

State v. Thomas, 3d Dist. No. 1-08-36, 2008-Ohio-6067, ¶ 6.

       {¶14} However, this does not mean that a motion to withdraw a guilty plea

will be granted automatically. Drake, at 645, 598 N.E.2d 115. “A defendant does

                                         -6-
Case No. 17-11-08



not have an absolute right to withdraw a guilty plea prior to sentencing. A trial

court must conduct a hearing to determine whether there is a reasonable and

legitimate basis for the withdrawal of the plea.” State v. Xie (1992), 62 Ohio St.3d

521, 584 N.E.2d 715, at paragraph one of the syllabus. It is within the sound

discretion of the trial court to determine whether there is a legitimate and

reasonable basis for the withdrawal of a guilty plea and, absent an abuse of

discretion, the trial court’s decision on the matter must be affirmed. Id. at 527,

584 N.E.2d 715. An abuse of discretion is more than an error of judgment; it

implies that the decision was “unreasonable, arbitrary, or unconscionable.” State

v. Adams (1980), 62 Ohio St.2d 151, 157, 404 N.E.2d 144.

       {¶15} Ohio Appellate Courts consider several factors when reviewing a

trial court’s decision to grant or deny a defendant’s pre-sentence motion to

withdraw a plea, including: (1) whether the withdrawal will prejudice the

prosecution; (2) the representation afforded to the defendant by counsel; (3) the

extent of the hearing held pursuant to Crim.R. 11; (4) the extent of the hearing on

the motion to withdraw the plea; (5) whether the trial court gave full and fair

consideration of the motion; (6) whether the timing of the motion was reasonable;

(7) the stated reasons for the motion; (8) whether the defendant understood the

nature of the charges and potential sentences; and (9) whether the accused was

perhaps not guilty or had a complete defense to the charges. State v. Lane, 3d

                                        -7-
Case No. 17-11-08



Dist. No. 1–10–10, 2010–Ohio–4819, ¶ 21, citing State v. Griffin (2001), 141 Ohio

App.3d 551, 554, 752 N.E.2d 310.

       {¶16} In this instant case, the trial court specifically addressed each of these

factors in its entry denying Lynn’s motion to withdraw his guilty plea. Lynn’s

primary contentions on appeal are that the trial court abused its discretion because

it failed to adequately consider the reasons stated in his motion supporting the

withdrawal of his plea. Notably, Lynn does not dispute the trial court’s analysis

with regard to the other applicable factors.

       {¶17} At the hearing on his motion to withdraw his guilty plea, Lynn

testified that he was diagnosed with bipolar and ADHD, and treated by a counselor

for these conditions in Sidney for at least five years. However, Lynn failed to

provide any documentation substantiating his claims regarding his mental health.

Moreover, there is no indication in the record that Lynn had difficulty obtaining

the medical records documenting his mental health history to enter as evidence for

the trial court’s review.    The only evidence Lynn chose to present was his

testimony, which the trial court was free to disbelieve.

       {¶18} In addition, even though he argues his judgment was impaired

because he was not medicated for his bipolar disorder at the time he entered his

guilty plea, Lynn again fails to provide evidence to corroborate this claim. There

is nothing in the record demonstrating what kind of medication Lynn was

                                         -8-
Case No. 17-11-08



prescribed, how long he took it for, or that failing to take the medication could

affect his ability to voluntarily enter a plea.

       {¶19} Finally, with regard to the other reasons set forth by Lynn in his

motion, trial court concluded the following:

       The Court finds that the reasons for the Motion are inadequate.
       Apparently, the Defendant has just changed his mind. The
       Court does not find that the influences of his mother overbore
       his will and decision to enter the guilty plea. He had
       representation of competent counsel to give him advice on the
       plea. Considering the multiple counts he was facing, the
       recommendation of counsel to plead to the negotiated charge is
       understandable.

(JE, Jan. 13, 2011 at 3).

       {¶20} In sum, the record in this case demonstrates that the trial court

considered all the applicable factors for withdrawing the plea and the record

supports the trial court’s findings in that regard. Accordingly, we find no abuse of

the trial court’s discretion in its ultimate decision to deny Lynn’s motion to

withdraw his guilty plea.

       {¶21} For all these reasons, Lynn’s assignments of error are overruled and

the judgment is affirmed.

                                                               Judgment Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.

/jlr


                                           -9-